COMBS, V.C.J.,
with whom WINCHESTER and TAYLOR, JJ., join, dissenting:
T1 This cause concerns the potential tort liability of the driver of a motor vehicle involved in the events of a crash that killed the operator of a motoreycle and severely injured the passenger. The majority reaches the conclusion that summary adjudication is inappropriate because: 1) whether Appellee violated a duty of due care to Appellants when she passed a stopped vehicle is a question to be resolved by the trier of fact; and 2) whether Appellee's actions were the proximate cause of the Appellants' damages or merely a condition is a question for the trier of fact. Because Appellee's general duty of due care did not extend to guarding against negligent acts of other drivers, I respectfully dissent.
T2 The question of whether a defendant owes a duty of care to a plaintiff presents a question of law. Lowery v. Echostar Satellite Corp., 2007 OK 38, ¶ 12, 160 P.3d 959; Delbrel v. Doenges Bros. Ford, Inc., 1996 OK 36, ¶ 7, 913 P.2d 1318. The duty may arise from a set of cireumstances which would require the defendant to foresee the particular harm to the plaintiff. Lowery, 2007 OK 38, ¶ 13, 160 P.3d 959. A majority of this Court recently reiterated the importance of foreseeability in establishing duty in a negligence action in Wood v. Mercedes-Benz of Oklahoma City, where we stated:
"lolne of the most important considerations in establishing a duty is foreseeability. Foreseeability is critical as it determines (1) to whom a duty is owed and (2) the extent of the duty. A defendant owes a duty of care only to foreseeable plaintiffs. As for the extent of the duty, it too is determined in great part by the foreseeability of the injury. Whenever the circumstances attending a situation are such that an ordinarily prudent person could reasonably apprehend that, as the natural and probable consequences of his act, another person will be in danger of receiving an injury, a duty to exercise ordinary care to prevent such injury arises."
2014 OK 68, ¶ 7, 336 P.3d 457 (quoting Weldon v. Dunn, 1998 OK. 80, ¶ 11, 962 P.2d 1273 (citations omitted)).
T3 The majority correctly states that drivers of motor vehicles have a general duty to exercise due care in the operation of their vehicles. However, the inverse is also true: drivers may reasonably rely on the assumption that other drivers will also exercise due care. See Griffeth v. Pound, 1960 OK 133, ¶ 9, 357 P.2d 965. As the Court of Civil Appeals correctly determined, this Court has stated clearly that the driver of an automobile is not bound to anticipate negligence on the part of another driver, or that another driver will act in violation of the law. Griffeth, 1960 OK 183, ¶ 9, 357 P.2d 965.
1 4 The importance of a legal duty in any action for negligence can be summarized thusly:
[ainy actionable claim for negligence requires three fundamental elements: 1) the existence of a duty on the part of the defendant to protect the plaintiff from injury; 2) a breach of that duty by the defendant; and 3) injury to the plaintiff proximately resulting therefrom. Berman v. Lab. Corp. of America, 2011 OK 106, ¶ 16, 268 P.3d 68; Smith v. Hines, 2011 OK 51, ¶ 12, 261 P.3d 1129; Scott v. Archon Group, L.P., 2008 OK 45, ¶ 17, 191 P.3d 1207. The threshold question in any negligence action is whether the defendant has a duty to the plaintiff. Sholer v. ERC Mgmt. Group, LLC, 2011 OK 24, ¶ 11, 256 P.3d 38; Scott, 2008 OK 45, ¶ 17, 191 P.3d 1207; Pickens v. Tulsa Metro. Ministry, 1997 OK 152, ¶ 8, 951 P.2d 1079. The *1230reason for this threshold question is that there can be no negligence in the absence of a defendant's duty to the plaintiff. Scott, 2008 OK 45, ¶ 17, 191 P.3d 1207; Tucker v. ADG, Inc., 2004 OK 71, ¶ 21, 102 P.3d 660; City of Tulsa v. Harman, 1981 OK 73, ¶ 37, 148 Okla. 117, 299 P. 462. The question of whether a duty exists is properly a question of law for the court. Bray v. St. John Health Sys., Inc., 2008 OK 51, ¶ 6, 187 P.3d 721; Scott, 2008 OK 45, ¶ 17, 191 P.3d 1207.
Wood v. Mercedes-Benz of Oklahoma City, 2014 OK 68, ¶ 2, 336 P.3d 457 (Combs, J., dissenting).
5 Appellee possessed a duty to operate her vehicle with due care so as to not cause foreseeable harm to others, but not a duty to ensure everyone around her did the same. This Court rejected such an extension of foreseeability in Griffeth. Appellee's general duty of due care cannot extend to ensuring that all other drivers near her also act with due care. The potential negligence of the vehicle travelling behind her was not foreseeable to Appellee, and therefore she owed no duty to guard against it as a matter of law. I would affirm the opinion of the Court of Civil Appeals.